I concur in the judgment and opinion of the majority. I write separately merely to address a point I believe is implicit in the majority opinion, but left unstated. As the majority correctly concludes, once the purpose of the initial investigative stop and weapons frisk had been completed and Deputy Jones had determined that appellee posed no threat to the safety of the other officers executing the search warrant, the police were not constitutionally justified in *Page 684 
continuing to question and detain appellee against his will until a drug dog was summoned.
Rather, at that point, the police should have instructed appellee that he could either remain at the periphery of the property until the search was completed or he could turn around and leave. However, if appellee attempted to enter the premises, the police could have properly prevented his entrance in the interest of facilitating the orderly and efficient completion of the search. Cf. Michigan v. Summers (1981), 452 U.S. 692,702-703, 101 S.Ct. 2587, 2594, 69 L.Ed.2d 340, 349-350.